Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, Claims 1-6 in the reply filed on 7/22/2021 is acknowledged.  The traversal is on the ground(s) that the claims are drawn to “a product, a process specially adapted for the manufacture of the said product, and a use of the said product” and therefore have unity of invention.  This is not found persuasive because under the unity of invention standard, a group of inventions is considered linked to form a general inventive concept only where there is at least one common special technical feature. In the present case however, all common technical features fail to make a contribution over the prior art as discussed within the restriction requirement and thus, they are not special technical features. Therefore, there is lack of unity. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 7-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/22/2-21.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimizu (JPH04-076084A). As the cited JP publication is in a non-English language, a machine-translated version of the application will be cited to.
Regarding Claims 1-6, Shimizu teaches primer compositions comprising isocyanate prepolymer (Abstract) and describes examples using prepolymer “(A4)” is of the structure:
    PNG
    media_image1.png
    294
    271
    media_image1.png
    Greyscale
(Structure on top right corner of Page 5/Page 637 of untranslated JP document; Table 1 of untranslated document). The above structure is consistent with the generic formulae of claims 1-6, with L being a branched C6 organic radical, k=3, m=n=0, and Ra = Formula (IIb) whereby R2=methyl and the remaining R’s being hydrogen. 
Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wolf (U.S. Pat. No. 5,919,568).
Regarding Claims 1-3, Wolf teaches polyisocyanate components of the generic formula R-[R1-NCO]n. Wolf only provides 4 preferred options for “R” (see “a)”, “b)”, “c)”, and “d” of Col. 3, Lines 1-27) and 4 preferred options for R1 (see Col. 3, Lines 30-49). It has previously been held that a prior art genus containing only 20 compounds and a limited number of variations in the generic chemical formula inherently anticipated a claimed species within the genus because "one skilled in [the] art would... envisage each member" of the genus. In re Petering, 301 F.2d 676, 681, 133 USPQ 275, 280 (CCPA 1962). In view of such, given that there are only 16 possible combinations of preferred R/R1 groups, the position is taken that one of ordinary skill would readily at once envisage each combination of preferred R and R1 groups within Wolf’s generic structure. Wolf’s first “R1” structure (1,4-cyclohexanediyl) is consistent with Ra-Rc of claim 1 being formula (IIc) whereby all R groups are hydrogen or formula (IIf) whereby all R groups are hydrogen and o = 1. Wolf’s “b)” and “c)” structures are consistent with the remainder of Formula (I) of claim 1 whereby “L” is ether a C2-C12 (cyclo)alkylene or a C2H5C(CH2)3 moiety whereby k+m+n is either 2 or 3 respectively.
Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Youngs (U.S. Pat. No. 3,398,043).
Regarding Claims 1-3, Youngs teaches adducts of disocyanates to alcohols created in the presence of excess diisocyanate (Col. 3, Lines 1-5) and describes the 
    PNG
    media_image2.png
    142
    402
    media_image2.png
    Greyscale
(Col. 3, Lines 5-14). 
The first stricture falls within the scope of the general formula of the claims with k=2, m=n=0, L = linear C2 organic radical, and Ra = Formula (IIc) where all R’s are H. The second structure falls within the scope of the general formula of the claims with k=3, m=1, L = branched C5 organic radical, and Ra=Rb= Formula (IIb) where R2 = methyl and all other R’s are H. 
Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morita (US 2011/0021917 A1).
Regarding Claims 1-3, Morita teaches the following structure on Page 22:
    PNG
    media_image3.png
    134
    1070
    media_image3.png
    Greyscale
. The above structure is consistent with the generic formula of claims 1-3 whereby k=2, m=n=0, L linear organic radical with 14 carbon atoms, and Ra = Formula (IIb) where all R’s are H. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Youngs (U.S. Pat. No. 3,398,043).
Regarding Claims 4-6, Youngs teaches adducts of disocyanates to alcohols created in the presence of excess diisocyanate (Col. 3, Lines 1-5) and describes the structure:
    PNG
    media_image4.png
    72
    210
    media_image4.png
    Greyscale
(Col. 3, Lines 5-14). The compound differs from the subject matter claimed in that the alcohol used (pentaerythritol) results in a compound that does not satisfy the criteria of k= 2 or 3 and m=n=0. However, Youngs clearly teaches the alcohol used can be trimethylol propane (Col. 3, Line 2). Accordingly, it would have been obvious to one of ordinary skill in the art to substitute pentaerythritol with trimethylol propane and thereby predictably afford polyisocyanate/alcohol adducts suitable for the creation of silicone elastomers as taught by Youngs (Abstract; Col. 3, Lines 1-14). 
The use of trimethylol propane gives a compound consistent with claims 4 and 5 whereby k=3, m=n=0, L = branched aliphatic radical with 6 carbons, and Ra = Formula (IIb) were R2 = methyl and all other R’s are H and claim 6 whereby R2 = methyl and all other R’s are H. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274.  The examiner can normally be reached on Monday - Friday, 8AM - 5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN E RIETH/Primary Examiner, Art Unit 1764